U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5326.05
DATE:
September 22, 2011

Marriages of Inmates

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 551.10 Purpose and scope.
The Warden shall approve an inmate’s request to marry except where a legal
restriction to the marriage exists, or where the proposed marriage presents a
threat to the security or good order of the institution, or to the protection of the
public.
The Warden may approve the use of institution facilities for an inmate’s marriage
ceremony. If a marriage ceremony poses a threat to the security or good order of
the institution, the Warden may disapprove a marriage ceremony in the
institution.
2. PROGRAM OBJECTIVE
The expected result of this program is: Inmate marriages will be requested, approved, and
conducted in accordance with all applicable laws, rules, and regulations.
3. DIRECTIVES AFFECTED
a. Summary of Changes. As part of the Reduction and Elimination of Duties Management
Assessment Project (REDMAP), the following procedural change is approved:
Federal Regulations from 28 Code of Federal Regulations, part 551, are shown in this type.
Implementing instructions are shown in this type.

■ Removed the requirement for the Case Management Coordinator to train case management
staff and other departments on marriage procedures.
b. Directive Rescinded
P5326.04

Marriages of Inmates (12/17/98)

c. Directives Referenced
P1330.16
P5280.09

Administrative Remedy Program (12/31/07)
Inmate Furloughs (2/10/11)

d. Rules cited in this Program Statement are contained in 28 CFR §551.10-16.
4. STANDARDS REFERENCED.
None.
5. PRETRIAL/HOLDOVER/AND/OR DETAINEE PROCEDURES
Procedures specified in this Program Statement apply to all Bureau holdover, pretrial, detainee,
and designated inmates. U.S. Marshals’ holdovers and Immigration and Customs Enforcement
(ICE) holdovers housed in Bureau custody shall be referred to those agencies for marriage
consideration.
6. AUTHORITY TO APPROVE A MARRIAGE
§ 551.11 Authority to approve a marriage.
(a) The Warden may approve the marriage of a federal inmate confined in a
federal institution. This authority may not be delegated below the level of
Acting Warden.
(b) The appropriate Community Corrections Manager may approve the
request to marry of a federal inmate who is not confined in a federal
institution (for example, a federal inmate who is in a community corrections
center, in home confinement, in state custody, or in a local detention facility).
7. ELIGIBILITY TO MARRY
§ 551.12 Eligibility to marry.
An inmate’s request to marry shall be approved provided:
(a) The inmate is legally eligible to marry;

P5326.05 9/22/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

2

(b) The inmate is mentally competent;
(c) The intended spouse has verified, ordinarily in writing, an intention to
marry the inmate; and
(d) The marriage poses no threat to institution security or good order, or to
the protection of the public.
For example, staff shall review closely the marriage request of all inmates housed in Medium,
High, and Administrative Security Level institutions.
This scrutiny is to ensure the request is not made to circumvent existing Bureau visiting policy,
thereby posing a threat to institution security or good order.
8. APPLICATION TO MARRY
§ 551.13 Application to marry.
(a) A federal inmate confined in a Bureau institution who wants to get married
shall submit a request to marry to the inmate’s unit team. The unit team shall
evaluate the request based on the criteria identified in § 551.12. A written report
of the unit team’s findings, and its recommendation, shall be forwarded to the
Warden for a final decision.
The unit team shall base its recommendation on the criteria found in Section 7. When relevant, a
unit team representative may request information from the U.S. Probation Officer, the intended
spouse’s family (for example, where there is a question about the age of the intended spouse), or
other appropriate source(s).
(1) Information on the inmate’s legal eligibility to marry is determined through conversation
with the inmate and by reviewing the Inmate Central File, including the Pre-Sentence
Investigation Report.
Indication of a present or prior marriage, including a common-law marriage, requires written
verification that the marriage is legally dissolved. The status of a common-law marriage, and its
dissolution, are determined under the law of the state where the marriage occurred.
Questions on an inmate’s legal eligibility to marry shall be referred to the Regional Counsel.
(2) Information on an inmate’s mental competence may be obtained by reviewing mental health
reports prepared on the inmate prior to and/or during the present period of confinement.
A mental competency examination should not be conducted specifically to determine the
inmate’s mental competence to marry.

P5326.05 9/22/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

3

(3) A unit team representative should contact, and request a written statement from, the intended
spouse to verify that party’s interest in marrying the inmate. If requested, the staff member may
reveal public record information from the inmate’s file, but this contact shall not include a
specific discussion of the inmate’s personal history, or suitability for marriage.
An intended spouse who requests this information shall be advised to discuss these issues with
the inmate, or, if preferred, to write the Warden.
(4) The unit team shall assess whether the marriage poses a threat to institution security or good
order, or to public protection. As part of their review, the unit team shall consult with the
Captain for his or her assessment.
(b) The Warden shall notify the inmate in writing whether the inmate’s
request to marry is approved or disapproved. A copy of this notification shall
be placed in the inmate’s central file. When the Warden’s decision is to
disapprove the inmate’s request, the notification to the inmate shall include a
statement of reason(s) for that action. The Warden shall advise the inmate
that the decision may be appealed through the Administrative Remedy
Procedure.
(c) All expenses of the marriage (for example, a marriage license) shall be
paid by the inmate, the inmate’s intended spouse, the inmate’s family, or
other appropriate source approved by the Warden. The Warden may not
permit appropriated funds to be used for an inmate marriage.
9. SPECIAL CIRCUMSTANCES
§ 551.14 Special circumstances.
(a) Detainers and pending Charges. Staff review of a marriage request from
an inmate who has a detainer(s) and/or a pending charge(s) shall include an
assessment of the legal effects of the marriage on these actions. For
example, an inmate could request to marry a potential witness in litigation
pending against that inmate. Approving this marriage could affect the status
of this litigation.
Another example might be an inmate with a deportation detainer who may request permission to
marry to avoid deportation. When warranted, and prior to the unit team’s report being forwarded
to the Warden, a unit team representative shall contact the U.S. Attorney, ICE, or other
appropriate authorities for their comments.
(b) Pretrial inmates. A pretrial inmate may request permission to marry in
accordance with the provisions of this rule. Staff shall contact the court, U.S.
Attorney, and in the case of an alien, the Immigration and Naturalization
Service, to advise of the marriage request of the pretrial inmate and to
request their comments.
P5326.05 9/22/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

4

Comments received should be specifically mentioned, and considered, in the unit team’s report
to the Warden.
(c) Federal inmates not in Federal institutions. A federal inmate who is not
confined in a federal institution who wants to get married shall submit a
request to the appropriate Community Corrections Manager. Prior to making
a decision on the inmate’s request, the Community Corrections Manager shall
advise the confining authority of the inmate’s request and ask that
information on the criteria identified in § 551.12 be furnished.
Section § 551.12. refers to Section 7 of this Program Statement.
10. FURLOUGHS
§ 551.15 Furloughs.
An inmate whose request to marry is approved, and who also meets the
Bureau’s criteria for furlough (see part 570, subpart C), may be considered
for a furlough for the purpose of getting married.
See the Program Statement Inmate Furloughs for further information.
11. MARRIAGE CEREMONY IN THE INSTITUTION
§ 551.16 Marriage ceremony in the institution.
(a) The Warden may approve the use of institution facilities for an inmate’s
marriage ceremony. If a marriage ceremony poses a threat to the security or
good order of the institution, the Warden may disapprove a marriage
ceremony in the institution. The Warden may not delegate the authority to
approve or to disapprove a marriage ceremony in the institution below the
level of Acting Warden.
A marriage ceremony in the institution shall not be denied because it may inconvenience the
institution. Ordinarily, if there is concern about institution security or good order, the matter can
be resolved by controlling the place, time, and number of participants for the ceremony, or by
placing conditions or restrictions on the ceremony. When the Warden approves an inmate’s
application to marry, but denies the use of institution facilities for the marriage ceremony, the
Warden shall document the reasons for this disapproval.
(b) Expenses for a marriage ceremony in the institution shall be paid by the
inmate, the inmate’s intended spouse, the inmate’s family, or other
appropriate source approved by the Warden. The Warden may not permit
appropriated funds to be used for the marriage ceremony, except for those
inherent in providing the place and supervision for the event. Upon request

P5326.05 9/22/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

5

of the inmate, Bureau of Prisons or community clergy, or a justice of the
peace may be authorized to assist in a marriage ceremony at the institution.
(1) The marriage ceremony may be performed by Bureau of Prisons or
community clergy, or by a justice of the peace.
The institution chaplain must confirm that a community person requested to perform the
marriage ceremony is either a member of the clergy or a justice of the peace.
(2) Because of ecclesiastical constraints, Bureau of Prisons chaplains may
decline to perform the marriage ceremony. Upon request of the inmate, a
Bureau chaplain will assist that inmate in preparing for an approved
marriage; for example, by providing, or arranging for an inmate to receive,
prenuptial marriage counseling.
(c) The Warden shall require that a marriage ceremony at the institution be a
private ceremony conducted without media publicity.
The Warden shall notify the Regional Director and the Assistant Director, Correctional Programs
Division, Central Office, of the proposed marriage of an inmate whose marriage might attract
national attention, or significant local or regional attention.
12. INSTITUTION SUPPLEMENT
Each Warden shall develop an Institution Supplement establishing local procedures to implement
this Program Statement. It should include, but not be limited to, information on the local
marriage laws and processing procedures (for example, marriage license requirements, blood
tests). A copy shall be forwarded to the Regional Correctional Programs Administrator.
Records Retention Requirements
For requirements and retention guidance for records and information that apply to this program, see the
Records and Information Disposition Schedule (RIDS) on Sallyport.

P5326.05 9/22/2011

Federal Regulations are shown in this type. Implementing instructions: this type.

6

